IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gaugamela Holdings, LLC,              :
                  Appellant           :
                                      :
                  v.                  :      No. 1438 C.D. 2017
                                      :
The School District of Pittsburgh and :
Gladstone Community Partnership,      :
LLC                                   :


                                     ORDER

             NOW, September 12, 2018, having considered appellant’s application

for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge